DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/22 has been entered.
Response to Arguments
Applicant argues that the newly added limitation is supported by the original disclosure.  This is not persuasive.  The original disclosure supports a similar limitation where D is the diameter of the second roll (see, e.g., ¶ 0193 of the published specification), but it does not support the newly added limitation where D is the diameter of the second motor.
Applicant argues that the cited art fails to teach the newly added limitation.  This is not persuasive.  King teaches that the size of the motor can be selected based on the desired velocity of the roller (Abst.; 4:4-19).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a motor size which corresponded to the claimed ratio depending on the desired velocity of the roller.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 10 recites the relationship M >= pi * D/5 where D is the diameter of the second motor.  This is not supported by the original disclosure which only supports this relationship where D is the diameter of the second roller.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma et al. (US 2006/0154790) in light of Yamaguchi (WO2011/114574, machine translation), Toshihiko (CN100349714, Machine Translation and Espacenet translated Abstract), King et al. (US 3,707,088), Hoshi et al. (US 5,816,569) and Randall et al. (US 3,950,686).
Claims 10-12:  Mizunuma teaches an apparatus for forming a plastic sheet comprising a first roll (i.e. claimed second roll) and second roll (i.e. claimed first roll) which rotate opposite one another (Abst.; 
Mizunuma fails to teach that the first and second motors includes a plurality of magnets on a rotor.  However, Yamaguchi teaches a motor and explains that the motor is configured with a plurality of magnets on a rotor part, wherein the motor shaft is attached to the rotor (Abst.; pp. 2-4; Fig. 1).  Yamaguchi further explains that this configuration of motor reduces the cogging torque generated in the operation of the motor (Abst.; p. 2).  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a plurality of magnets in the second motor in Mizunuma in order to have reduced cogging torque.
Modified Mizunuma teaches that the power transmission unit couples the rotating motor shaft to a Schmidt universal coupling 60 (¶¶ 0044-0045, e.g.), but fails to teach the claimed flexible coupling.  Toshihiko teaches an apparatus for forming a resin film between two rollers (Abst.; pp. 1-2) along with a coupling configuration that can be used in place of a Schmidt universal coupling (Espacenet Abst.), said coupling configuration comprising: an integrated intermediate shaft (26c); a first coupling (26b) that directly couples the intermediate shaft (26c) to the second motor (29); and a second coupling (26a) that directly couples the intermediate shaft (26c) with the roll (21), wherein the couplings use elastic members (i.e. claimed flexible couplings) (26d, 26e; p. 11).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected the flexible coupling disclosed in Toshihiko in place of the Schmidt universal coupling in Mizunuma 
Additionally, Toshihiko teaches that the flexible coupling absorbs any changed state of the first roll 48 by the first and second flexible couplings being elastically deformed (pp. 9-10; Fig. 5).  Thus, in modified Mizunuma, the flexible couplings would maintain the posture of the rotating shaft when the second roll 11 is moved and the intermediate shaft is inclined.
Modified Mizunuma also fails to teach that the external dimensions of the second motor are greater than a diameter of the second roll or that the diameter of the second roller is such that it satisfies the claimed relationship.  King teaches a rolling apparatus wherein the roller is driven by a motor and explains that the size of the motor can be selected based on the desired velocity of the roller (Abst.; 4:4-19).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a motor size which was larger than the diameter of the roller and which satisfied the claimed relationship depending on the desired velocity of the roller.
Modified Mizunuma also fails to teach that the length of the intermediate shaft part is such that the distance between the second motor and the second roller is longer than the space between the first roller and first motor.  Hoshi teaches a roller apparatus driven by a motor and explains that the longer the length of the intermediate shaft between the motor and roller, the greater the reduction in unnecessary power generation in the radial direction (Abst.; 17:35-54).  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05(II)(A). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a length for the intermediate shaft 
Mizunuma also fails to teach that motor shaft is attached to the rotor via a disc-like flange part.  Randall teaches a means for coupling a motor shaft to a rotor (Abst.) and explains that a desirable means for coupling involves providing a disc-like flange part on the rotor and the motor shaft and coupling the two flanges with bolts (Fig. 1; 2:28-36).  Combining prior art elements according to known methods to yield predictable results is prima facie obvious.  MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a disc-like flange part as the means for connecting the shaft and the rotor in the process of modified Mizunuma with the predictable expectation of successfully coupling the shaft and the rotor.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma, Yamaguchi, Toshihiko, King and Hoshi in light of Urban et al. (US 2009/0269209).
Claim 13:  Toshihiko teaches that the intermediate shaft is a single integral member and fails to teach it is a plurality of members.  Urban explains that a rotating shaft can instead be comprise a plurality of members joined together (¶ 0017).  The simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP § 2143. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have selected a shaft which comprises a plurality of joined members in place of the integral shaft of Toshihiko with the predictable expectation of success.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mizunuma, Yamaguchi, Toshihiko, King and Hoshi in light of Sekine (US 2006/0223641).
Claim 14:  Toshihiko teaches that the coupling is a flexible coupling, but fails to teach that the flexible coupling is a ball joint.  Sekine teaches a flexible coupling for an intermediate shaft and explains that one suitable universal flexible coupling is a ball joint (Abst.; ¶ 0018).  The simple substitution of one 
Examiner’s Comments
The relational expression discussed at ¶ 0194 of the specification as published (i.e. the claimed relationship, but with D being the diameter of the second roller) appears to have unexpected results associated with it (i.e. torque ripples being absorbed by the viscoelastic characteristics of the molten resin).  However, even if the § 112(a) issue discussed above were rectified by changing “diameter of the second motor” to “diameter of the second roller,” the evidence of this unexpected results would not be commensurate in scope with the claims because the claims only require that the apparatus is configured to feed a molten resin and do not positively recite the molten resin which is necessary to achieve these unexpected results.  A further amendment (in addition to one that corrected the § 112(a) issue) which positively recited a molten resin source in the apparatus would be commensurate in scope with these unexpected results and would overcome the art on record as a result.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ROBERT A VETERE/               Primary Examiner, Art Unit 1712